DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 3, 2022 has been entered. 

Status of Claims
This office action is in response to arguments and amendments entered on October 3, 2022 for the patent application 15/942,401 originally filed on March 30, 2018. Claims 1, 9, and 14 are amended. Claims 1-21 remain pending. The first office action of July 30, 2020, second office action of December 1, 2020, third office action of May 7, 2021, fourth office action of November 15, 2021, and fifth office action of May 10, 2022 are fully incorporated by reference into this office action.

Response to Amendment
Applicant’s amendments to the claims have been noted by the Examiner.
Amendments made to the claims are insufficient for overcoming the 35 USC 101 rejections. The outstanding 35 USC 101 rejections are maintained for the reasons given below.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 1 is directed to “a non-transitory computer readable storage medium” (i.e. a machine), claim 9 is directed to “an interactive computer simulation system” (i.e. a machine), and claim 14 is directed to “a method” (i.e. a process), hence the claims are directed to one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter). In other words, Step 1 of the subject-matter eligibility analysis is “Yes.”
However, the claims are drawn to an abstract idea of “training assessment” in the form of “mental processes,” in terms of processes that can be performed in the human mind (including an observation, evaluation, judgement or opinion).
Regardless, the claims are reasonably understood as “mental processes,” which require the following limitations: “training a user in an interactive computer simulation in the performance of a task through a flight training activity, the flight training activity comprising a defined flight trajectory according to a predefined pattern, the interactive computer simulation simulating a virtual aircraft, the method comprising: 
providing a tangible instrument module replicating instruments in an actual aircraft cockpit and providing a physical interface for the user to control the virtual aircraft in the interactive computer simulation during the flight training activity comprising a plurality of standard operating procedures, each of the standard operating procedures to be performed at a respective one of a plurality of stages of the flight training activity and defined at different points of the defined flight trajectory; 
obtaining dynamic data produced by the interactions between the user and the tangible instrument module;
generating a plurality of performance metric datasets related to the virtual aircraft being simulated, the plurality of performance metric datasets representing results of the interactions between the user and the tangible instrument module during execution of the interactive computer simulation; and 
during execution of the interactive computer simulation: 
detecting, in the plurality of performance metric datasets, an actual maneuver performed with the virtual aircraft resulting from the user interacting during the flight training activity, wherein the actual maneuver is detected at one of said different points of the defined flight trajectory; 
identifying a standard operating procedure defined at the one of said different points of the defined flight trajectory from the plurality of standard operating procedures to be performed for the flight training activity from the detected actual maneuver performed with the virtual aircraft by the user; and 
displaying, in real-time upon identification of the standard operating procedure, information related to the identified standard operating procedure in the interactive computer simulation.” 
These limitations simply describe a process of data gathering and manipulation, which is partially analogous to “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)). Hence, these limitations are akin to an abstract idea which has been identified among non-limiting examples to be an abstract idea. In other words, Step 2A, Prong 1 of the subject-matter eligibility analysis is “Yes.”
Furthermore, the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application because to the extent that, e.g., “an interactive computer simulation station” and “a tangible instrument module,” are claimed, as these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering) and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use. In other words, the claimed “training assessment,” is not providing a practical application, thus Step 2A, Prong 2 of the subject-matter eligibility analysis is “No.”
Likewise, the claims do not include additional elements that either alone or in combination are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g. “an interactive computer simulation station” and “a tangible instrument module,” are claimed these are all generic, well-known, and conventional computing elements. As evidence that these are generic, well-known, and conventional computing elements, Applicant’s specification discloses them in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a). Therefore, Step 2B, of the subject-matter eligibility analysis is “No.”
In addition, dependent claims 2-8, 10-13, and 15-21 do not provide a practical application and are insufficient to amount to significantly more than the judicial exception. As such, dependent claims 2-8, 10-13, and 15-21 are also rejected under 35 U.S.C. § 101, based on their respective dependencies to independent claims 1, 9, and 14.
Therefore, claims 1-21 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Response to Arguments
Applicant's arguments filed October 3, 2022 have been fully considered but they are not persuasive.

The Applicant respectfully argues that “controlling a virtual aircraft in an interactive simulation cannot practically be performed by the human mind, and thus it is not simply a mental process that is being performed on a computer.” The Applicant also respectfully argues that “claim 1 explicitly defines obtaining dynamic data that is produced by the interactions between the user and the tangible instrument module on the interactive computer simulation station, and therefore the limitation cannot be interpreted merely as a human observing a user operating an instrument module.”
The Examiner respectfully disagrees. In response, the Examiner reiterates the response of the Advisory Action dated September 13, 2022:
“On mental processes, MPEP 2106.04(a)(2)(III) states that the courts do not distinguish between ‘claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer.’ The MPEP goes on to provide examples of product claims reciting mental processes, including ‘A wide-area real-time performance monitoring system for monitoring and assessing dynamic stability of an electric power grid – Electric Power Group, 830 F.3d at 1351 and n.1, 119 USPQ2d at 1740 and n.1.’
The Examiner maintains that the steps of controlling, obtaining, and receiving/generating that the Applicant contends cannot be directed to mental processes, are mental processes because they are analogous to ‘collecting information, analyzing it, and displaying certain results of the collection analysis’ (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)). The claims merely use a generic computer to collect information, analyze it, and display certain results.”
That is, the courts have shown that even performing “wide-area real-time performance monitoring” and “assessing dynamic stability” of an electric power grid can be considered as a mental process.

The Applicant has amended the independent claims to recite “an interactive computer simulation station comprising a tangible instrument module replicating instruments in an actual aircraft cockpit and providing a physical interface for the user.”
However, the newly introduced limitations still do not show that the “interactive computer simulation station comprising a tangible instrument module” is anything other than generic computer components. It is still reasonable to interpret the “interactive computer simulation station comprising a tangible instrument module replicating instruments in an actual aircraft cockpit and providing a physical interface for the user” as being a generic and tangible computer display showing an “instrument module replicating instruments in an actual aircraft cockpit.” That is, no details of the tangible instrument module are positively claimed that would preclude it from being interpreted as being merely generic computer components.

As such, the arguments are not fully persuasive. Therefore, the 35 USC 101 rejections of the claims are maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen Alvesteffer whose telephone number is (571)272-8680. The examiner can normally be reached M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SA/               Examiner, Art Unit 3715                                                                                                                                                                                         

/Robert P Bullington, Esq./               Primary Examiner, Art Unit 3715